996 So. 2d 1125 (2008)
M & R DRYWALL, INC.
v.
MAPP CONSTRUCTION, LLC, Travelers Casualty & Surety Company of America, Southgate Residential Towers, LLC, et al.
Southgate Residential Towers, LLC, Southgate Penthouses, LLC
v.
Mapp Construction, Inc., Mapp Construction, LLC, Travelers Casualty and Surety Company of America, et al.
No. 2008-CC-2809.
Supreme Court of Louisiana.
December 19, 2008.
Insofar as relator seeks review of the portion of the court of appeal's disposition denying the writ, the application is not considered, as it was not timely filed. See State v. Crandell, 05-1060 (La.3/10/06), 924 So. 2d 122; Morris v. Stueben, 01-0137 (La.1/26/01), 781 So. 2d 1220. In all other respects, the application is denied.